Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claim 1 of the instant application is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. patented application No. 11205090.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of  the instant application discloses “at least one processor; and memory including instructions that when executed by the at least one processor, cause the at least one processor to: scan an input image including pixels that have either a first state or a second state opposite the first state; initiate a first cluster and a first polygon that belongs to the first cluster upon encountering a first pixel of the input image that has the first state; execute a first set of operations to form the first polygon; generate an indication of one or more characteristics of the input image based on at least the first cluster; and output the indication”; and 
claim 1 of the patented application 11205090 discloses “at least one processor; and memory including instructions that when executed by the at least one processor, cause the at least one processor to generate a digital outline of at least a portion of an image including: scan an input image including pixels that have either a first state or a second state opposite the first state; initiate a first cluster and a first polygon that belongs to the first cluster upon encountering a first pixel of the input image that has the first state; execute a first set of operations to form the first polygon; determine that at least one key used to form the first polygon does not include an unused edge or contain an unused solid point, wherein the at least one key represents a number of possible states of pixels that surround the first pixel; continue scanning the input image; initiate a second cluster and a second polygon that belongs to the second cluster upon encountering a second pixel of the input image that is in the first state; generate an indication of one or more characteristics of the input image based on at least the first cluster; and output the indication”.
Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/20/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665